Order, Supreme Court, New York County (Evens, J.), entered June 9, 1981, unanimously modified, on the law, to strike therefrom that provision which directs defendant-appellant to pay monthly installments of alimony to plaintiff-respondent, substituting therefor a direction that judgment be entered in favor of plaintiff-respondent against defendant-appellant for arrears in such payments up to the date of commencement of this action, and otherwise affirmed, without costs. A Mexican decree of divorce incorporated, without merger, a separation agreement made by the parties, which included a provision for alimony in monthly installments. This action is for specific performance of provisions of the agreement calling for insurance coverage for the former wife, as well as a direction to pay alimony as specified in the agreement. Special Term granted summary judgment for the relief sought. Though the insurance items were properly directed to be furnished, “[sjpecific performance is not the appropriate remedy for the collection of money.” (Muller v Muller, 266 NY 68, 70.) Therefore, we read the prayer in the complaint for payment of alimony, insofar as it seeks arrears due up to commencement of the action, as though it were for- that sum of money. We modify accordingly. Any other amounts accruing thereafter may be sought as provided in subdivision (c) of section 466 of the Family Court Act. (See Matter of Seitz v Drogheo, 21 NY2d 181, 185.) Judgment, to be settled and entered at Special Term on the order as modified, shall be in accordance with the foregoing. The order of this court entered herein on December 29,1981 is vacated. Concur — Kupferman, J. P., Sandler, Carro and Markewich, JJ.